FILED
                              NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EDGAR IVAN SOTO GALAVIZ,                         No. 06-74044

               Petitioner,                        Agency No. A095-310-239

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Edgar Ivan Soto Galaviz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to continue. Our



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246

(9th Cir. 2008) (per curiam), and we deny in part and dismiss in part the petition

for review.

         The agency did not abuse its discretion in denying Soto Galaviz’s motion to

continue because his eligibility for relief was speculative and not immediately

available. See id. at 1247. It follows that the agency did not violate Soto Galaviz’s

due process rights by denying his motion to continue. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for a due process violation).

         We lack jurisdiction to review the BIA’s discretionary determination that

Soto Galaviz failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005).

         Soto Galaviz’s remaining contentions are not persuasive.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                                2                                  06-74044